 1   DURIE TANGRI LLP
     EUGENE NOVIKOV (SBN 257849)
 2   enovikov@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone: 415-362-6666
 4   Facsimile:    415-236-6300

 5
     Attorney for Defendants
 6   GORD HENRICH; PIPELINE INVESTIGATION
     TECHNOLOGY ASSOCIATES
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO DIVISION
10
     ELECTRO SCAN, INC., a Delaware               Case No. 2:18-cv-02689-JAM-EFB
11
     corporation,
                                                  STIPULATION FOR EXTENSION OF TIME
12                                                TO ANSWER OR RESPOND TO
                               Plaintiff,
                                                  COMPLAINT
13
           v.
                                                  Ctrm: 6 - 14th Floor
14                                                Judge: Hon. John A. Mendez
     GORD HENRICH, an individual; PIPELINE
15   INVESTIGATION TECHNOLOGY
     ASSOCIATES, a foreign corporation; MTA-
16   Messtechnik GmbH, a foreign corporation,
17                             Defendants.
18

19

20

21

22

23

24

25

26

27

28

          STIPULATION FOR EXTENSION OF TIME TO ANSWER OR RESPOND TO AMENDED COMPLAINT
                                   CASE NO. 2:18-CV-02689-JAM-EFB
 1          Pursuant to Eastern District of California Civil Local Rule 144, Defendants Gord Henrich and

 2   Pipeline Investigation Technology Associates (“Defendants”) hereby request to extend the time that

 3   Defendants have to answer or otherwise respond to the Amended Complaint in this matter until January

 4   11, 2019. Plaintiff Electro Scan, Inc. (“Plaintiff”) does not oppose this request.

 5          Defendants’ original deadline to respond to the Amended Complaint was November 19, 2018.

 6   Prior to having retained undersigned counsel, Mr. Henrich obtained consent from Plaintiff to an

 7   extension of time to respond to the Amended Complaint until December 17, 2018 on behalf of himself

 8   and PITA. However, no stipulation concerning this extension was filed with the Court. Undersigned

 9   counsel was retained to represent Defendants earlier this week. Defendants request this extension to

10   enable new counsel to familiarize himself with the pleadings and facts before submitting a response.

11          The total extension of time from the original deadline sought via this motion is 53 days. This

12   extension does not affect any other deadlines set by the Court or any other parties.

13

14   Dated: December 20, 2018                           DURIE TANGRI LLP

15
                                                  By:                     /s/ Eugene Novikov
16                                                                       EUGENE NOVIKOV
17                                                      Attorney for Defendant
                                                        GORD HENRICH; PIPELINE INVESTIGATION
18                                                      TECHNOLOGY ASSOCIATES
19
     Dated: December 20, 2018                           FINNERTY LAW OFFICE INC.
20

21                                                By:                   /s/ Kathleen Finnerty
                                                                       KATHLEEN FINNERTY
22

23                                                      Attorney for Plaintiff
                                                        ELECTRO SCAN INC.
24

25

26

27

28
                                                          1
           STIPULATION FOR EXTENSION OF TIME TO ANSWER OR RESPOND TO AMENDED COMPLAINT
                                    CASE NO. 2:18-CV-02689-JAM-EFB
 1                                         FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 131(e), regarding signatures, I, Eugene Novikov, attest that concurrence in

 3   the filing of this document has been obtained.

 4   Dated: December 20, 2018

 5                                                                      /s/ Eugene Novikov
                                                                       EUGENE NOVIKOV
 6

 7

 8
                                                      ORDER
 9

10          IT IS SO ORDERED.
11   Dated: 12/20/2018                                   /s/ John A. Mendez________________________
                                                         HONORABLE JOHN A. MENDEZ
12                                                       UNITED STATED DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
           STIPULATION FOR EXTENSION OF TIME TO ANSWER OR RESPOND TO AMENDED COMPLAINT
                                    CASE NO. 2:18-CV-02689-JAM-EFB
 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on December 20, 2018 the within document was filed with the Clerk of the
 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                      /s/ Eugene Novikov
 5                                                                   EUGENE NOVIKOV
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
           STIPULATION FOR EXTENSION OF TIME TO ANSWER OR RESPOND TO AMENDED COMPLAINT
                                    CASE NO. 2:18-CV-02689-JAM-EFB
